NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 1, 2019*
                               Decided November 4, 2019

                                          Before

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 19‐2214

HELENE TONIQUE WILLIAMS,                           Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 19‐cv‐3743

TONI PRECKWINKLE, et al.,                          Rubén Castillo,
     Defendants‐Appellees.                         Judge.

                                        ORDER

        Helene Tonique Williams, also known as “Helene Re Re T. Williams,” a
restricted filer in the Northern District of Illinois, sued Toni Preckwinkle, the City of
Chicago, Cook County, and the Chicago Police Department’s Seventh District, claiming
that she was arrested, indicted, and deprived of her gun as retaliation against her for
filing lawsuits. She now appeals the district court’s termination of her case for failure to



       *The appellees were not served with the complaint in the district court and so are
not participating in this appeal. We have agreed to decide this case without oral
argument because the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 19‐2214                                                                          Page 2

comply with the restricted‐filer rules. Because she does not offer any reason that the
district court’s action was erroneous, we dismiss the appeal.
        The Executive Committee of the Northern District of Illinois designated Williams
as a restricted filer after she filed 10 lawsuits in that district between June 19, 2018 and
July 31, 2018. The order enjoined Williams from filing pro se any new civil cases in the
district without first obtaining leave. The order set forth clear instructions for how
Williams could obtain permission to file a new lawsuit and explained that leave would
not be granted to file a legally frivolous complaint or one that duplicated existing cases.
Williams appealed, but her appeal was dismissed for failure to prosecute. She
continued to file lawsuits in the Northern District, and the Executive Committee
eventually modified its order to require that her filings be returned to her unopened.
        Perhaps to circumvent the filing restrictions, Williams initially filed this case in
the Central District of Illinois. When the assigned judge saw that all the alleged conduct
took place in the Northern District of Illinois, and that all the parties had addresses
there, she appropriately transferred the case under 28 U.S.C. § 1404(a). The transfer
automatically resulted in the creation of a new case number and docket in the Northern
District of Illinois despite Williams’s status as a restricted filer. Accordingly, the
Executive Committee entered an order the next day stating that the docket “was
electronically opened in error” and ordering that “the assignment of 19‐cv‐3743 shall be
vacated.” Williams appealed, and the Executive Committee granted her leave to
proceed in forma pauperis.
       On appeal, Williams again challenges her arrest, her indictment, and the
confiscation of her gun. But her brief and appendix altogether fail to discuss the reason
that her case was terminated: that Williams did not obtain leave from the Executive
Committee to pursue it. Although we liberally construe pro se filings, “an appellate brief
that does not even try to engage the reasons the appellant lost has no prospect of
success.” Klein v. O’Brien, 884 F.3d 754, 757 (7th Cir. 2018) (emphasis in original). Such a
brief runs afoul of Federal Rule of Appellate Procedure 28(a)(8). See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (dismissing appeal when brief offered “no
articulable basis for disturbing the district courtʹs judgment” and simply repeated the
allegations in the complaint).
       We conclude by informing Williams that further frivolous appeals may result in
sanctions. And failing to pay them might lead to an order under Support Systems
International, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995), forbidding her from filing
papers in any court within this circuit.
       This appeal is frivolous, and therefore it is DISMISSED.